IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CURTIS V. EMANUEL,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D13-6213

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 3, 2014.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

Curtis V. Emanuel, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Justin D Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.